                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




JOSEPH BEVINEAU,                            )
                                            )
             Plaintiff,                     )
                                            )             CIVIL ACTION NO.
VS.                                         )
                                            )             3:19-CV-1411-G (BK)
CORY FLEMINGS, ET AL.,                      )
                                            )
             Defendants.                    )




       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The district court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the court ACCEPTS the findings, conclusions, and recommendation of the

United States Magistrate Judge.

      The court prospectively CERTIFIES that any appeal of this action would not

be taken in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In

support of this certification, the court adopts and incorporates by reference the

magistrate judge’s findings, conclusions, and recommendation. See Baugh v. Taylor,

117 F.3d 197, 202 and n.21 (5th Cir. 1997). Based on the findings and
recommendation, the court finds that any appeal of this action would present no

legal point of arguable merit and would, therefore, be frivolous. Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983).* In the event of an appeal, plaintiff may

challenge this certification by filing a separate motion to proceed in forma pauperis on

appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See

Baugh, 117 F.3d at 202; FED. R. APP. P. 24(a)(5).

      SO ORDERED.

September 24, 2019.




                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge




      *
             Federal Rule of Appellate Procedure 4(a) governs the time to appeal an
order. A timely notice of appeal must be filed even if the district court certifies an
appeal as not taken in good faith.

                                          -2-
